DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the plano-convex surface “faces away” from the lens assembly”.  Where is this illustrated.  All embodiment show the plano-convex facing towards the lens assembly.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikura et al. (2007/0109507).
Ishikura ela. Disclose an optical illumination system,
comprising:

a lens assembly (3), configured to adjust a light beam;	aa refraction total internal reflection (RTIR) assembly,
comprising a first plano-convex lens (62) comprising a plane
surface and a convex surface, and configured to refract the
light beam adjusted by the lens assembly; and

As illustrated in Figure 5, the light beam refracted by the first plano-convex lens forms a first light spot in a plane where the first side surface of the wedge prism is located, and the first light spot is within the first side surface of the wedge prism;
the light beam refracted by the wedge prism forms a second light spot in a plane where the second side surface of the wedge prism is located, and the second light spot is within the second side surface of the wedge prism;

The term “spot” is interpreted as simply being incident on the surface.
Re claims 2 and 13, a preset angle is formed between a centerline of the first plano-convex lens and a centerline of the lens
assembly.
Re claims 3 and 14, a gap exists between the first side surface of the wedge prism and the plane surface of the first plano-convex
lens. [0023]
Re claim 4, the light beam that is received by the DMD and from the second side surface of the wedge prism forms a light spot on a plane where the DMD is located, and the light spot matches the DMD,

Re claim 7, the wedge prism is of a triangular prism structure, and the triangular prism structure comprises at least one of known triangular structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (2007/0109507).

The use of reflectors to modify and fold a light path is old and notorious in the art. Similarly, the use of three colored lasers as a substitute for a color wheel is old and notorious in the art.  Official notice is made of these indisputable facts. It would have obvious to one of ordinary skill in the art to modify Ishikara with addition of a reflector in the light path in order to make the path more compact.  Similarly, it would have been obvious to use other known colored light source systems to achieve the same purpose as a color wheel
Allowable Subject Matter

Claims 16-19 are objected to as being dependent upon a
rejected base claim, but would be allowable if rewritten in
independent form including all of the limitations of the base
claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd